DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on June 8, 2021.
Claims 1, 11, and 20 have been amended.
Claims 5-7 and 14-16 have been cancelled.
Claims 1, 11, and 20 are independent. As a result claims 1-4, 8-13, and 17-20 are pending in this office action.

	

Response to Arguments
Applicant's argument filed June 8, 2021 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-20, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement in a technology-based solution for virtualizing configuration data.
The argument of claims 1-20 have been fully considered and is persuasive. 	


Applicant's arguments filed June 8, 2021 regarding the rejection of claims 1, 11, and 20 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Examiner is sending a second non-final because independent claims 1, 11, and 20  prior art mappings for limitation that states " receiving a first customization to add, remove, and/or modify the one or more functions of the software application, the first customization being implemented by modifying  the selected template to change the manner in which data is stored in the one or more database tables operated upon by the software application; storing, in a second database table, the first customization; in response to receiving a second customization to add, remove, and/or modify the one or more functionalities of the software application, modifying the second database table; generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated to include a database view on the first database table and the second database table, the 2Application No. 16/690,088Docket No.: 54874-505FOIUS/190479US01 Rcply to Office Action of April 12, 2021 database view including the selected template as modified by the first customization and/or the second customization, the virtual customizing table being generated on demand without being persisted at a database; and performing, based at least on the virtual customization table." is being rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0012922) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golec et al. (U.S. 2016/0364445 (Hereinafter Golec), in view of Wu (US 2014/0012922) (hereinafter Wu), not Wu et al. (US 2014/0040182).

Regarding claim 1, Golec teaches a system comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
receiving a selection of a template from a plurality of templates, each of the plurality of templates defining a manner in which data is stored in one or more database tables operated upon by a software application while the software application performs one or more functions of the software application, and the plurality of templates stored in a first database table (Golec; The database system 114 may be any type of database system capable of storing a relatively large amount of data in database tables plurality of templates stored in a first database table) 120. The database system 114 may be a relational database system. [0024]; The generation templates 106 may be processed by dedicated generation modules 104, which are assigned to each generation template (template from a plurality of templates) 106. For example, the view generator 102 may include a plurality of generation modules 104, where each different generation module 104 is assigned to process a particular generation template 106. In some examples, the number of generation modules 104 may be the same as the number of generation templates 106 to be created. For instance, when it is determined to create a particular database view 108, the view generator 102 may instantiate a generation module 104 corresponding to that particular database view 108, and this process repeats for every database view 108 to be created. In some examples, the generation modules 104 are dedicated code modules stored in a configuration database (tables operated upon by a software application while the software application performs one or more functions of the software application) (e.g., view configuration 204) of the view generator 102. [0028]; The view generator 102 may instantiate a first generation module 104-1 to process a first generation template 106-1 to build a first database view 108-1, and then instantiate a second generation module 104-2 to process a second generation template 106-2 to build a second database view 108-2. The first database view 108-1 may be different than the second database view 108-2. The first generation module 104-1 may be different than the second generation module 104-2. The first generation module 104-1 may be configured to process only one type of generation template (e.g., only the first generation template 106-1). The second generation module 104-2 is configured to process only one type of generation 102 determines that there are five different database views (plurality of templates stored in a first database table) 108 to be created, the view generator 102 may separately instantiate five different generation modules 104. [0030];). 
Golec does not explicitly teach receiving a first customization to add, remove, and/or modify the one or more functions of the software application, the first customization being implemented by modifying  the selected template to change the manner in which data is stored in the one or more database tables operated upon by the software application; storing, in a second database table, the first customization; in response to receiving a second customization to add, remove, and/or modify the one or more functionalities of the software application, modifying the second database table; generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated to include a database view on the first database table and the second database table, the 2Application No. 16/690,088Docket No.: 54874-505FOIUS/190479US01 Rcply to Office Action of April 12, 2021 database view including the selected template as modified by the first customization and/or the second customization, the virtual customizing table being generated on demand without being persisted at a database; and performing, based at least on the virtual customization table, the one or more functions of the software application.
see Figs. 4A-B, Fig. 5A, Fig. 7A, para [0098], para [0135],discloses receiving first customized data on a modified project setup (template) to modify layout of data stored in tables of a particular modified project setup); storing, in a second database table, the first customization (see Figs. 5A-B, Fig. 5J, para [0118-0119], para [0126], discloses storing in a second database table the first customized table data); in response to receiving a second customization to add, remove, and/or modify the one or more functionalities of the software application, modifying the second database table (see Figs. 5J-L, para [0126-0127], discloses receiving a second customization to move selected records to one of the selected archive functions); generating, in response to the software application performing the one or more functions, a virtual customizing table, the virtual customizing table being generated to include a database view on the first database table and the second database table (see Figs. 5M-6A, Fig. 7C, para [0082], para [0133, 0136], discloses generating a view of table (virtual customizing table) that includes a customized layout according to access rights and user selected data fields), the   database view including the selected template as modified by the first customization and/or the second customization, the virtual customizing table being generated on demand without being persisted at a database (see Figs. 5F-I, Figs. 7C-D, para [0125], para [0136-0137], discloses change layout of project according to access rights as shown in Fig. 7C and user selected layout scope); and performing, based at least on the virtual customization table, the one or more functions of the software application (see Fig. 5E, Figs. 7E-F, para [0123-0124], para [0140], discloses performing functions of software application based on respective user account view for table layout).  

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Golec to include a first and second customization modifying of data from disclosure of Wu. The motivation to combine these arts is disclosed by Wu as “An improved implementation allows the user to view both data tables in the system and data tables in the configuration file” (para [0202]) and including a first and second customization modifying of data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 11 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 20 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.


As for claims 2 and 12, Golec/Wu teach a method of claim 1 and medium of claim 11. 
Golec  does not explicitly teach wherein the virtual customizing table is generated by invoking a stored procedure configured to generate the database view. 
see Fig. 5E, Fig. 7C, para [0084], para [0100], discloses generating different database views based on user privilege and validation invoked by data access rules). 

As for claims 3 and 13, Golec as modified by Wu teaches the system and method of claim 2 and 12, wherein the stored procedure comprises a set of Structured Query Language (SQL) statements for accessing a database storing the first database table and the second database table (Golec; The database system 114 may be any type of database system capable of storing a relatively large amount of data in database tables (database storing the first database table and the second database table) 120. [0024]; In some examples, the database view 108 is defined using structured query language ( SQL) syntax having one more SQL statements (set of Structured Query Language (SQL) statements for accessing a database) (e.g. SELECT statements, etc.). Once stored, the database view 108 can be used again and again, rather than re-writing the same query many times. In some examples, the database view 111 may provide logic that joins two or more database tables (database storing the first database table and the second database table) 120 (e.g., unions or aggregations). In some examples, the database view 108 may include complex logic or calculations on the underlying data of two or more database tables 120. [0027];).

As for claim 4, Golec as modified by Gilder teaches the system of claim 3, wherein the stored procedure is stored at the database storing the first database table Golec; The database system 114 may be any type of database system capable of storing a relatively large amount of data in database tables (database storing the first database table and the second database table) 120. [0024]; the database view 108 is one or more SELECT queries that has been given a name and saved. In some examples, the database view 108 may be considered a named query or a stored query (procedure is stored at the database). [0027];).

As for claims 8 and 17, Golec as modified by Wu teaches the system and method of claim 1 and 11, wherein each of the plurality of templates specify one or more columns included in each of the one or more database tables operated upon by the software application (Golec; In some examples, the database view 108 is defined using structured query language (SQL) syntax having one more SQL statements (e.g. SELECT statements, etc.). Once stored, the database view 108 can be used again and again, rather than re-writing the same query many times. In some examples, the database view 111 may provide logic that joins two or more database tables 120 (e.g., unions or aggregations). In some examples, the database view 108 may include complex logic or calculations on the underlying data of two or more database tables 120. In some examples, the database view 108 can be used a security mechanism in the sense that permissions can be set on the database view 108 (e.g., certain columns/rows) instead of the underlying database tables (specify one or more columns included in each of the one or more database tables operated upon by the software application) 120. [0027];).

As for claims 9 and 18, Golec/Wu teach a method of claim 1 and medium of claim 11. 
Golec  does not explicitly teach herein the software application comprises an enterprise resource planning (ERP) software application, a customer relationship management (CRM) software application, and/or a supply chain management (SCM) software application.
Wu teaches herein the software application comprises an enterprise resource planning (ERP) software application, a customer relationship management (CRM) software application, and/or a supply chain management (SCM) software application (see Fig. 4A,  para [0010], para [0160], discloses project management information system application). 

As for claims 10 and 19, Golec as modified by Wu teaches the system and method of claim 1 and 11, wherein the one or more functions include invoicing, procurement, payroll, time and attendance management, recruiting and onboarding, learning and development, performance and compensation, and/or workforce planning (Golec; The database tables 120 may store transactional data. In some examples, the transactional data may be financial orders, invoices, payments, plans, activity records, deliveries, storage records, and/or travel records. The transactional data can be financial, logistical or work-related, involving anything from a purchase order to shipping status to employee hours worked to insurance costs and claims. In some examples, the database tables 120 may be considered transactional processing database tables. In some examples, the database tables 120 may be capable of storing a high amount of database transactions. In some examples, the database tables 120 0026];).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159